--------------------------------------------------------------------------------

Exhibit 10.3

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT is made effective as of this 13th day of September, 2010

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

(the “Assignor,” or, “Lexaria”)

AND:

Tom Ihrke, an individual in the State of South Carolina residing at 38 Krier
Lane, Mount Pleasant, SC 29464

(the “Assignee”)

WHEREAS:

A.

The Assignor and the Assignee are in the business of natural resources
exploration and development;

      B.

On or about July 29, 2010, the Assignor and Tom Ihrke, entered into an
assignment agreement which, through the execution of this new Assignment
Agreement dated September 13, 2010, is agreed by Tom Ihrke, the Assignor and the
Assignee to be null and void and with no further value or force;

      C.

Lexaria has entered into a farmout, option and participation letter agreement
dated December 21, 2005 (the “Head Agreement”), a copy of which is attached as
Exhibit I hereto, with Griffin & Griffin Exploration L.L.C. (“Griffin”) with
respect to the following property:

      (1)

Belmont Lake Field, Wilkinson County, Mississippi, Section 41-T2N-R4W

      D.

Lexaria currently has the right to earn:

      (1)

A PERPETUAL 32% (gross) and 20.802815% (net) working interest in Belmont Lake
wells to be drilled and known as PP F-12-2; PP F-12-4; PP F-12- 5, and;

      (2)

An additional NON PERPETUAL 32% (gross) and 20.802815% (net) working interest in
the Belmont Lake wells to be drilled and known as PP F-12-2; PP F- 12-4; PP
F-12-5, until such time as the wells achieve 500% revenue payout (as more
particularly described below), at which time this interest ceases as per the
joint operating agreement (the “Non Perpetual Interest”).


--------------------------------------------------------------------------------

    E.

On or about June 25, 2010, the Assignor entered into an Authorization For
Expenditure agreement (the “AFE”) with Griffin, a copy of which is attached as
Exhibit II hereto, to participate in the drilling and completion of the PP
F-12-2; PP F-12-4; PP F-12-5 wells by paying a 32% share of the costs of
drilling and completing of the PP F-12-2; PP F-12- 4; PP F-12-5 wells as per the
AFE; and

    F.

The Assignee wishes to purchase from the Assignor and the Assignor wishes to
sell to the Assignee a revenue interest of 5.77497% of a 32% share of the
Assignor’s net revenue after field operating expenses in the Non Perpetual
Interest from the PP F-12-2; PP F-12- 4; PP F-12-5 well (the “Assigned
Interest”);

    G.

In consideration for the Assigned Non Perpetual Interest the Assignee has agreed
to pay to the Assignor:

    (a)

7.69996% of the Assignor’s Non Perpetual Interest costs currently budgeted at
approximately $408,116.48 but subject to revision by Griffin, being an amount of
US$31,424.80 (the “Initial Consideration”) of which US$25,000.00 has already
been received; and

    (b)

7.69996% of the Assignor’s 32% share of the PP F-12-2; PP F-12-4; PP F-12-5 Non
Perpetual Interest well costs from time to time for infrastructure, pipes,
tanks, compressors, trucking, etc, as recommended for expenditure by Griffin
(the “Subsequent Consideration”); and,

    H.

Upon the terms and subject to the conditions set forth in this Assignment, the
consent of Griffin with respect to the Assignment herein having been obtained,
the Assignor wishes to assign and the Assignee wishes to accept the assignment
of the Assigned Non Perpetual Interest as shown above in and to the
Participation Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1.

The Assignor hereby assigns, transfers and sets over to the Assignee, effective
as of the date hereof, all proportionate rights, interest and benefits in the
Assigned Non Perpetual Interest held by or granted to the Assignor in and to the
Participation Agreement between the Assignor and Griffin but limited to a gross
500% revenue payout based on the total amount paid under the Initial
Consideration and the Subsequent Consideration after which all rights, interests
and benefits cease; and details of which are referenced in the attached Exhibit
II. The Assignee hereby acknowledges and agrees that the Assignor is making no
representation or covenant as to whether any oil revenue will be recovered from
the Assigned Non Perpetual Interest.


--------------------------------------------------------------------------------


2.

The Assignee hereby agrees to pay to the Assignor the Initial Consideration,
within 5 days of the signing of this Assignment.

    3.

The Assignee hereby agrees to pay to the Assignor the Subsequent Consideration
as required and or demanded by the Assignor. In the event the Assignee does not
provide the Subsequent Consideration within five (5) business days, Griffin
shall withhold such amount of revenue from the Assigned Interest in order to
satisfy the then amount outstanding of the Subsequent Consideration.

    4.

The Assignor warrants and represents to the Assignee that as of the date of this
Assignment, the Participation Agreement is in full force and effect, without
modification or amendment, that the Assignor has the full right and authority to
assign the Assigned Interest and all of the Assigned Interest’s rights, interest
and benefits held by or granted to the Assignor in and to the Participation
Agreement and that such rights, interest and benefits assigned to the Assignee
herein are free of lien, encumbrance or adverse claim.

    5.

The Assignee hereby assumes and agrees to perform all obligations of the
Assignor with respect to the Assigned Non Perpetual Interest under the
Participation Agreement and guarantees to hold the Assignor harmless from any
claim or demand of any kind made hereunder.

    6.

This Assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

    7.

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purpose of this Assignment.

    8.

This Assignment may not be amended except by an instrument in writing signed by
each of the parties.

    9.

This Assignment and the Exhibit hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supercede all prior
arrangements and understandings, both written and oral, express or implied, with
respect thereto. Any preceding correspondence or offers are expressly superceded
and terminated by this Assignment.

    10.

All notices and other communications required or permitted under this Assignment
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally recognized courier or
registered or certified mail (return receipt requested), postage prepaid, or via
email, to the parties at the following addresses (or at such other address for a
party as will be specified by like notice):


--------------------------------------------------------------------------------

          If to the Assignor: If to the Assignee: If to Griffin:

  950 - 1130 West Pender St. 38 Krier Lane LeFleur’s Gallery   Vancouver BC Mt.
Pleasant SC P.O. Box 12274   V6E 4A4 29464 Jackson, MS, 39236   604.602.1633 ph
843.884.4358 ph 601.713.1146 ph   604.602.1625 fax tom.ihrke@gmail.com
601.713.1175 fax


11.

This Assignment will be governed by and construed in accordance with the laws of
the Province of British Columbia, Canada as applicable to contracts made and
performed therein.

    12.

This Assignment may be executed in one or more counterparts, all of which will
be considered one and the same Assignment and will become effective when one or
mare counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

    13.

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

    14.

Time is of essence in this Assignment.

IN WITNESS WHEREOF the parties have executed this Assignment as of the day and
year first above written.

ASSIGNOR ASSIGNEE     LEXARIA CORP. Tom Ihrke    
Per:                                                                                      
Per:                                                                           
                   Authorized Signatory                    Authorized Signatory
    Name: Bal Bhullar Name: Tom Ihrke Title: CFO, Director  


--------------------------------------------------------------------------------